Title: The Hide July 28 [i.e. 27.] 1786. Thursday.
From: Adams, John
To: 


       Went with Mrs. Adams to Braintree about Eighteen miles from the Hide. As our Objects were fresh Air, Exercise and the Gratification of Curiosity, I thought We ought to make a little Excursion to the Town after which the Town in New England where I was born and shall die was originally named. The Country between Chelmsford and Braintree, is pleasant and fertile, tho less magnificent in Buildings and Improvements than many other Parts of England: but it is generally tillage Land and covered with good Crops of Barley, Oats, Rye, Wheat and Buckwheat.
       Braintree is a Markett Town, and Fairs are held here at certain Seasons. I went to the Church, which stands in the Middle of a triangular Piece of Ground, and there are parallell to each Side of the Tryangle, double Rows of handsome Lime Trees, which form the Walks and Avenues to the Church. The Church is a very old Building of Flint Stones. Workmen were repairing it, and I went all over it. It is not much larger than Mr Cleverleys Church at Braintree in New England. I examined all the Monuments and Grave Stones in the Church and in the Church Yard, and found no one Name of Person or Family of any Consequence, nor did I find any Name of any of our New England Families except Wilson and Joslyn, Hawkins, Griggs and Webb. I am convinced that none of our Braintree Families came from this Village, and that the Name was given it by Mr. Cod­dington in Compliment to the Earl of Warwick, who in the Begginning and Middle of the Seventeenth Century had a Manor here, which however at his death about 1665 went out of his Family. The Parish of Bocking has now more good Houses. Braintre is at present the Residence only of very ordinary People, manufacturers only of Bays’s.
       Chelmsford was probably named in Compliment to Mr. Hooker who was once Minister of that Town in Essex, but afterwards in Holland, and after that Minister at “Newtown” (Cambridge) and after that at New Haven Hartford in New England. We returned to Dinner, and spent the Evening in examining the Curiosities of Mr. Thomas Brand Hollis’s House. His Library, his Miltonian Cabinet, his Pictures, Busts, Medals, Coins, Greek, Roman, Carthaginian and Egyptian Gods and Goddesses, are a Selection of the most rare, and valuable. It would be endless to go over the whole in Description.
       We have had, with Alderman Bridgen, an agreable Tour and an exquisite Entertainment.
       I should not omit Alderman Bridgens Nuns, and Verses. About 30 Years ago Mr. Bridgen in the Austrian Netherlands purchased a compleat Collection of the Portraits of all the orders of Nuns, in small duodecimo Prints. These he lately sent as a Present to the Hide, and Mr. Hollis has placed them in what he calls his Boudoir, a little room between his Library and Drawing Room. Mr. Bridgen carried down with him a Copy of Verses of his own Composition, to be hung up with them. The Idea is that banished from Germany by the Emperor they were taking an Asylum at the Hide, in sight of the Druid, the Portico of Athens and the verable Remains of Egyptian, Greek, Roman and Carthaginian Antiquities.
      